DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/1/21 has been entered and fully considered.
Claims 1-17 remain pending, of which claims 12-15, 17 were previously withdrawn.
The previous 35 USC 112 rejections have been withdrawn due to the current amendment.

Election/Restrictions
Claims 1-11, 16 are allowable. The restriction requirement between Groups I and II , as set forth in the Office action mailed on 4/7/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/7/21 is withdrawn.  Claims 12-15, 17, directed to a method of using the system of claim 1 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Response to Arguments
Applicant’s arguments, see pages 5-7, filed 9/1/21, with respect to the pending claims have been fully considered and are persuasive.  The previous rejection of 6/9/21 has been withdrawn. 

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claim 1 is that the prior art does not teach or fairly suggest a system for aerobic fermentation comprising: a vessel; an oxygen-containing gas source; and a recirculation loop fluidly coupled to an outlet of the vessel, the recirculation loop comprising: at least one eductor fluidly coupled to an-the oxygen-containing gas source; at least one static mixer downstream of the at least one eductor; at least one heat exchanger downstream of the at least one eductor; and at least one distributor downstream of the at least one static mixer and the at least one heat exchanger, in combination with all additional elements as has been set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170362562, US 8257961, US 20150259639 and US 20020115132 are cited as they disclose methods of aerating a vessel using eductors but do not explicitly disclose the above allowable features. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799